DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 21-40 are pending in Instant Application.
Examiner notes claims 1-20 were cancelled and new claims 21-40 were added by preliminary amendment filed 02/02/2022.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of continuation of Application No. 15/937,035 filed 03/27/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

Claim Objections
Claims 22-23 and 27-29 are objected to because of the following informalities: missing a coma (,) after “claim 21”. Appropriate correction is required.
Claims 24 and 26 are objected to because of the following informalities: missing a coma (,) after “claim 23”. Appropriate correction is required.
Claim 25 is objected to because of the following informalities: missing a coma (,) after “claim 24”. Appropriate correction is required.
Claim 30 is objected to because of the following informalities: typographical error in line 2 of the claim has the phase “a group” repeated. Appropriate correction is required.
Claims 31-32 and 35-36 are objected to because of the following informalities: missing a coma (,) after “claim 30”. Appropriate correction is required.
Claims 33-34 are objected to because of the following informalities: missing a coma (,) after “claim 32”. Appropriate correction is required.
Claims 38 and 40 are objected to because of the following informalities: missing a coma (,) after “claim 37”. Appropriate correction is required.
Claim 39 is objected to because of the following informalities: missing a coma (,) after “claim 38”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a gateway processing unit in claim 36
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, no corresponding structures were found within the specifications for the above limitations. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23, 28, 30-32, and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 10, and 16 of U.S. Patent No. 11,127,636. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar subject matter, such as adjusting device classification from cluster devices.
Claims of Instant Application
Claims of U.S. Patent No. 11,127,636
Reasons
      21. A method comprising: receiving, at a group messaging service configured to manage messaging between a plurality of user nodes in a group, a message from a user node of the group to a bot member of the group; in response to the message, accessing a bot entry in a data structure for the group maintained by the group messaging service, the bot entry including an indicator of a selected voice library corresponding to the bot member, voice libraries including a set of processing elements configured to convert an audio message into a target format; processing, by the selected voice library from a plurality of available voice libraries, the message to produce a modified message in the target format suited to the bot member; and sending, by the group messaging service, the modified message to the bot member.
      1. A method comprising: receiving, by a group messaging service configured to manage messaging between a plurality of user nodes in a group, a message comprising recorded audio and a bot identifier for a bot member of the group, a bot comprising a software application for performing a task over the internet; in response to receiving the message, searching a data structure of the group, maintained by the group messaging service, based on the bot identifier to determine that the bot member is a member of the group; in response to determining the bot member is a member of the group, accessing a bot entry in the data structure corresponding to the bot identifier, the bot entry including an indicator of a voice library corresponding to the bot member, voice libraries including a set of processing elements configured to convert an audio message into a target format; selecting which of a plurality of available voice libraries to use to process the recorded audio based on the indicator in the bot entry; processing, by a selected voice library, the recorded audio to produce a modified message in the target format suited to the bot member; and sending, by the group messaging service, the modified message to the bot member.
Similar limitations, however the instant application is broader than the patent.
      22. The method of claim 21 further comprising: the message includes a bot identifier corresponding to the bot member; and searching, at the group messaging service, the data structure based on the bot identifier to determine whether the bot member is a member of the group.

Same limitations as claim 1.
      23. The method of claim 21 further comprising: the message includes recorded audio; and processing the recorded audio via the selected voice library to produce the modified message.

Similar limitations as claim 1.
     28. The method of claim 21 further comprising: receiving, by the group messaging service, a reply from the bot member in response to sending the modified message; and sending the reply from the group messaging service to the user node.
     2. The method of claim 1, further comprising: determining a type of bot the bot member is between: a group bot responsive to any member of the group; and a user bot responsive to a selected user node from the group; receiving, by the group messaging service, a reply from the bot member in response to sending the modified message; and sending the reply to the selected user node when the bot member is a user bot, and to the plurality of user nodes when the bot member is a group bot.
Similar limitations, however the instant application is broader than the patent.
30-31
16
Same as described above for the method claim 21.
32
1
Same as described above for the method claim 23.
37-38
10
Same as described above for the method claim 21.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 36, claim element "gateway processing unit"  is a limitation that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how this unit is implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim element reciting gateway processing unit in claim 36.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 27-28, 30, 32, 35, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gershony et al. (U.S. Publication No. 2020/0382454) in view of Byron et al. (U.S. Publication No. U.S. Publication No. 2015/0356967). 
As per claim 21, Gershony discloses a method comprising: 
receiving, at a group messaging service configured to manage messaging between a plurality of user nodes in a group, a message from a user node of the group to a bot member of the group (Gershony: paragraph 0026; receiving a message between a first user and a group…paragraph 0050-0051; receiving data including via short messaging service (SMS), wherein the messaging server sends and receives data to and from one or more of the mobile devices…paragraph 0059; the bot server 120 sends and receives data to and from one or more of the messaging server 101, the mobile devices 115a-115n, and the information server 130 via the network 105…paragraph 0075; the messages may be from a first user that is directing the messages to bots instead of other users. For example, the messages may be communicated between a first user and a particular food truck bot); 
in response to the message, accessing a bot entry in a data structure for the group maintained by the group messaging service (Gershony: paragraph 0080; The first bot may be selected over the second bot based on content within the one or more messages. For example, the first bot may be selected based on “meet” appearing more times than “order” in the messages. The first bot may be selected from a bot store that is maintained (e.g., in one or more databases) by the messaging application 103 or by the bot server 120); and
sending, by the group messaging service, the modified message to the bot member (The modified message will be taught later...Gershony: paragraph 0051; the messaging server 101 sends and receives data to and from one or more of the mobile devices 115a-115n, the bot server 120, and the information server 130 via the network 105…paragraph 0057; the messaging application 103a may transmit commands to the bot server 120).
However Gershony does not explicitly mention the bot entry including an indicator of a selected voice library corresponding to the bot member, voice libraries including a set of processing elements configured to convert an audio message into a target format; processing, by the selected voice library from a plurality of available voice libraries, the message to produce a modified message in the target format suited to the bot member; and the modified message.
However Byron teaches: 
the bot entry including an indicator of a selected voice library corresponding to the bot member (Byron: paragraph 0029; voice assignment module 120 selects a list of literary elements from the narrative work and uses the selected voices to “read” a character's corresponding literary elements), voice libraries including a set of processing elements configured to convert an audio message into a target format (Byron: paragraph 0004; converts the prosodic units into sound according to a selected TTS voice speaker profile (old man, young woman, etc.)); 
processing, by the selected voice library from a plurality of available voice libraries, the message to produce a modified message in the target format suited to the bot member (Byron: paragraph 0043; processing determines whether to automatically change a voice or to manually adjust voice parameters of a voice based on, for example, user preferences); and 
the modified message (Byron: paragraph 0043; adjusting voice properties to differentiate a first voice over a second voice. Processing commences at 500, whereupon processing determines whether to automatically change a voice or to manually adjust voice parameters of a voice based on, for example, user preferences).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Byron with the teachings as in Gershony. The motivation for doing so would have been for providing a voice management system that generates multiple audio test recordings using multiple text-to-speech (TTS) voices that have different acoustic properties (Byron: Abstract).
As per claim 27, the modified Gershony teaches the method of claim 21 further comprising: the plurality of available voice libraries include: a general voice library applicable to a plurality of bots (Byron: paragraph 0028; assigns an initial TTS voice to each character profile based upon pre-defined voices stored in TTS voice library 115); a bot-specific voice library applicable to only the bot member (Byron: paragraph 0027; assigns TTS voices to characters based upon the characters' character profile parameters (e.g., age, gender, regional accent, etc.)); and determining the selected voice library is the bot-specific voice library based on the bot entry (Byron: paragraph 0035; voice assignment module 120 assigns a voice to each of the characters based upon the character profile parameters and creates entries in assignment table 125 accordingly that match each character to a particular voice).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Byron with the teachings as in the modified Gershony. The motivation for doing so would have been for providing a voice management system that generates multiple audio test recordings using multiple text-to-speech (TTS) voices that have different acoustic properties (Byron: Abstract).
As per claim 28, the modified Gershony teaches the method of claim 21 further comprising: receiving, by the group messaging service, a reply from the bot member in response to sending the modified message (Gershony: paragraph 0022; The features may include detecting a question for the user in the conversation, the question being related to the entity, determining a potential user reply to the question, and providing the potential user reply in a one-tap form to the user. Also see Byron paragraph 0043; Processing commences at 500, whereupon processing determines whether to automatically change a voice or to manually adjust voice parameters of a voice based on, for example, user preferences); and sending the reply from the group messaging service to the user node (Gershony: paragraph 0022; providing the potential user reply in a one-tap form to the user).
With respect to Claim 30, it is substantially similar to Claim 21 and is rejected in the same manner, the same art and reasoning applying. Further, Gershony also teaches an apparatus (paragraph 0051; messaging server 101) comprising: a processor (The messaging server 101 may include a processor) configured to execute a group a group messaging service configured to manage messaging between a plurality of user nodes in a group (fig. 1A and paragraph 0051; The messaging server 101 may include a messaging application 103a…paragraph 0101; The conversation session between the users is generated and managed by a first application (e.g., a messaging application 103)).
Regarding claim 32, it is substantially similar to claim 23, and is rejected in the same manner, the same arts and reasoning applying. 
Regarding claim 35, it is substantially similar to claim 27, and is rejected in the same manner, the same arts and reasoning applying. 
With respect to Claim 37, it is substantially similar to Claim 21 and is rejected in the same manner, the same art and reasoning applying. Further, Gershony also teaches a memory device storing instructions that, when executed, cause a processor to perform a method (paragraph 0051; The messaging server 101 may include a processor, a memory. The messaging server 101 may include a messaging application 103a and a database 199…paragraph 0052; The messaging application 103a may be code and routines operable by the processor to exchange messages and provide suggestions).
Regarding claim 40, it is substantially similar to claim 27, and is rejected in the same manner, the same arts and reasoning applying. 

Claims 23-25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gershony et al. (U.S. Publication No. 2020/0382454), in view of Byron et al. (U.S. Publication No. U.S. Publication No. 2015/0356967), and further in view of Pasupalak et al. (U.S. Publication No. 2015/0066479).
As per claim 23, the modified Gershony teaches the method of claim 21.
However the modified Gershony does not explicitly mention that the message includes recorded audio; and processing the recorded audio via the selected voice library to produce the modified message.
However Pasupalak teaches:
the message includes recorded audio (Pasupalak: paragraph 0060; Speech service 112 performs speech-to-text conversion, receiving speech input for defining a command, such as in the form of a digital audio file); and processing the recorded audio via the selected voice library to produce the modified message (Pasupalak: paragraph 0060; Speech service 112 performs speech-to-text conversion, receiving speech input for defining a command, such as in the form of a digital audio file, from smartphone 102 and provides text output in the form of a user query 302…paragraph 0221; A user expresses the voice query "What's the nearest station that will take me to Fenway Park". The Conversational Agent receives the query, performs speech-to-text operation and routes the query string 302 to the NLP Engine 114. NLP Engine 114 processes the query 302 and derives a representation of the user intent).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pasupalak with the teachings as in the modified Gershony. The motivation for doing so would have been in order to provide a conversation agent to process natural language queries expressed by a user and perform commands according to the derived intention of the user (Pasupalak: paragraph 0006). 
As per claim 24, the modified Gershony teaches the method of claim 23 further comprising: the selected voice library includes a text-to-speech engine (Byron: paragraph 0026; assigns text-to-speech (TTS) voices…paragraph 0043; processing generates a new TTS voice, or selects a new TTS voice from the TTS library).
However the modified Gershony does not explicitly mention processing the recorded audio includes converting the recorded audio into a text format message via the text-to-speech engine (Pasupalak: paragraph 0060; Speech service 112 performs speech-to-text conversion, receiving speech input for defining a command, such as in the form of a digital audio file, from smartphone 102 and provides text output in the form of a user query).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pasupalak with the teachings as in the modified Gershony. The motivation for doing so would have been in order to provide a conversation agent to process natural language queries expressed by a user and perform commands according to the derived intention of the user (Pasupalak: paragraph 0006). 
As per claim 25, the modified Gershony  teaches the method of claim 24. 
However the modified Gershony does not explicitly mention the selected voice library includes a natural language processing unit; and processing the recorded audio includes converting the text format message into an enhanced text message suited for processing by the bot member via the natural language processing unit.
However Pasupalak teaches:
the selected voice library includes a natural language processing unit (Pasupalak: paragraph 0061; NLP Engine 114 analyzes the user query 302 to derive the user's intention and specific commands with which to provide the services desired by the user, and may create a representation of the desired user intent); and processing the recorded audio includes converting the text format message into an enhanced text message suited for processing by the bot member via the natural language processing unit (Pasupalak: paragraph 0061; NLP Engine 114 analyzes the user query 302 to derive the user's intention and specific commands with which to provide the services desired by the user, and may create a representation of the desired user intent…paragraph 0213; query is converted to text by the ASR engine 112 and the text query 302 may be directed to the NLP Engine 114 for processing).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pasupalak with the teachings as in the modified Gershony. The motivation for doing so would have been in order to provide a conversation agent to process natural language queries expressed by a user and perform commands according to the derived intention of the user (Pasupalak: paragraph 0006). 
As per claim 33, the modified Gershony  teaches the apparatus of claim 32 further comprising: the selected voice library includes: a text-to-speech engine (Byron: paragraph 0026; assigns text-to-speech (TTS) voices…paragraph 0043; processing generates a new TTS voice, or selects a new TTS voice from the TTS library). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Byron with the teachings as in the modified Gershony. The motivation for doing so would have been for providing a voice management system that generates multiple audio test recordings using multiple text-to-speech (TTS) voices that have different acoustic properties (Byron: Abstract).
However the modified Gershony does not explicitly mention that the processor further configured to process the recorded audio to produce the modified message, further including: convert the recorded audio into a text format message via the text-to-speech engine; a natural language processing unit; and convert the text format message into an enhanced text message suited for processing by the bot member via the natural language processing unit.
However Pasupalak teaches:
the processor further configured to process the recorded audio to produce the modified message, further including: convert the recorded audio into a text format message via the text-to-speech engine (Pasupalak: paragraph 0060; Speech service 112 performs speech-to-text conversion, receiving speech input for defining a command, such as in the form of a digital audio file, from smartphone 102 and provides text output in the form of a user query);
a natural language processing unit (Pasupalak: paragraph 0061; NLP Engine 114 analyzes the user query 302 to derive the user's intention and specific commands with which to provide the services desired by the user, and may create a representation of the desired user intent); and convert the text format message into an enhanced text message suited for processing by the bot member via the natural language processing unit (Pasupalak: paragraph 0061; NLP Engine 114 analyzes the user query 302 to derive the user's intention and specific commands with which to provide the services desired by the user, and may create a representation of the desired user intent…paragraph 0213; query is converted to text by the ASR engine 112 and the text query 302 may be directed to the NLP Engine 114 for processing).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pasupalak with the teachings as in the modified Gershony. The motivation for doing so would have been in order to provide a conversation agent to process natural language queries expressed by a user and perform commands according to the derived intention of the user (Pasupalak: paragraph 0006). 

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gershony et al. (U.S. Publication No. 2020/0382454), in view of Byron et al. (U.S. Publication No. U.S. Publication No. 2015/0356967), and further in view of Zhou et al. (U.S. Publication No. 2007/0038459).
As per claim 26, the modified Gershony teaches the method of claim 23 further comprising: the selected voice library includes an audio format converter module (Byron: paragraph 0004; The back-end section, in turn, converts the prosodic units into sound according to a selected TTS voice speaker profile).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Byron with the teachings as in the modified Gershony. The motivation for doing so would have been for providing a voice management system that generates multiple audio test recordings using multiple text-to-speech (TTS) voices that have different acoustic properties (Byron: Abstract).
However the modified Gershony does not explicitly mention processing the recorded audio includes converting the recorded audio from a first format to a second format via the audio format converter module.
However Zhou teaches:
processing the recorded audio includes converting the recorded audio from a first format to a second format via the audio format converter module (Zhou: paragraph 0032; the training server adapter 224 instructs the audio format converter 222 to convert the audio portion of the virtual voice profile to the particular audio format (e.g. .wav, .pcm, .au, .mp3, .wma, .qt, .ra/ram) that is compatible with the particular voice server 110, 112, 114).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zhou with the teachings as in the modified Gershony. The motivation for doing so would have been in order to convert the audio information and corresponding textual information into a format compatible with the voice profile format and communication protocol corresponding to the at least one of the plurality of voice servers (Zhou: paragraph 0006). 
Regarding claim 34, it is substantially similar to claim 26, and is rejected in the same manner, the same arts and reasoning applying. 



Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gershony et al. (U.S. Publication No. 2020/0382454), in view of Byron et al. (U.S. Publication No. U.S. Publication No. 2015/0356967), and further in view of Rajagopalan (U.S. Publication No. 2016/0085604).
As per claim 29, the modified Gershony teaches the method of claim 21. Bryon teaches a voice library  (Byron: fig. 1; TTS Voice Library 115).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Byron with the teachings as in the modified Gershony. The motivation for doing so would have been for providing a voice management system that generates multiple audio test recordings using multiple text-to-speech (TTS) voices that have different acoustic properties (Byron: Abstract).
However the modified Gershony does not explicitly mention that wherein at least a portion of the library is external to the group messaging service.
However Rajagopalan teaches:
wherein at least a portion of the library is external to the group messaging service (Rajagopalan: paragraph 0005; accessing an external library, which may or may not be built on the same platform architecture as an application accessing the library). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Rajagopalan with the teachings as in the modified Gershony. The motivation for doing so would have been in order to provide a solution that removes the necessity to make changes in the target builder when referencing new external libraries or existing libraries that have been modified (Rajagopalan: Abstract).
As per claim 36, the modified Gershony teaches the apparatus of claim 30. Bryon teaches a voice library  (Byron: fig. 1; TTS Voice Library 115).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Byron with the teachings as in the modified Gershony. The motivation for doing so would have been for providing a voice management system that generates multiple audio test recordings using multiple text-to-speech (TTS) voices that have different acoustic properties (Byron: Abstract).
However the modified Gershony does not explicitly mention that at least a portion of the library is external to the group messaging service; and the processor further configured to access the at least a portion of the selected voice library via a gateway processing unit.
However Rajagopalan teaches:
at least a portion of the library is external to the group messaging service (Rajagopalan: paragraph 0005; accessing an external library, which may or may not be built on the same platform architecture as an application accessing the library); and 
the processor further configured to access the at least a portion of the selected voice library via a gateway processing unit (Rajagopalan: paragraph 0026; external libraries may be accessed through a proxy host).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Rajagopalan with the teachings as in the modified Gershony. The motivation for doing so would have been in order to provide a solution that removes the necessity to make changes in the target builder when referencing new external libraries or existing libraries that have been modified (Rajagopalan: Abstract).


Allowable Subject Matter
Claims 22, 31, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/NICHOLAS P CELANI/Examiner, Art Unit 2449